Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 131
                                     219-1
                                         filed Filed:
                                               05/19/20
                                                      05/19/2020
                                                           PageID.2946
                                                                   Page: Page
                                                                         1    1 of 8 (1 of 8)




                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                               100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE         Tel. (513) 564-7000
        Clerk                     CINCINNATI, OHIO 45202-3988       www.ca6.uscourts.gov




                                              Filed: May 19, 2020




 Mr. Christopher Mark Allen
 Michigan Department of Attorney General
 P.O. Box 30217
 Lansing, MI 48909

 Mr. Joshua Eugene Anderson
 Sidley Austin
 555 W. Fifth Street
 Suite 4000
 Los Angeles, CA 90013

 Ms. Elizabeth Briggs
 Office of the Attorney General
 P.O. Box 30758
 Lansing, MI 48917

 Mr. James E Burke Jr.
 Keating, Muething & Klekamp
 1 E. Fourth Street
 Suite 1400
 Cincinnati, OH 45202

 Mr. Adam W. Burrowbridge
 Wilson, Sonsini, Goodrich & Rosati
 1700 K Street, N.W.
 Fifth Floor
 Washington, DC 20006

 Mr. John J. Bursch
 Alliance Defending Freedom
 440 First Street, N.W.
 Suite 600
 Washington, DC 20001
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 131
                                     219-1
                                         filed Filed:
                                               05/19/20
                                                      05/19/2020
                                                           PageID.2947
                                                                   Page: Page
                                                                         2    2 of 8 (2 of 8)



 Mr. Evan Howard Caminker
 University of Michigan Law School
 Federal Appellate Litigation Clinic
 Law Student
 3250 South Hall
 Ann Arbor, MI 48109

 Mr. Travis Comstock
 Office of the Attorney General
 525 W. Ottawa Street
 Second Floor
 Lansing, MI 48909

 Ms. Bria Delaney
 Selendy & Gay
 1290 Avenue of the Americas
 New York, NY 10104

 Mr. Michael J. Dell
 Kramer, Levin, Naftalis & Frankel
 1177 Avenue of the Americas
 New York, NY 10036

 Ms. Kathryn Eidmann
 Law Office
 610 S. Ardmore Avenue
 Los Angeles, CA 90005

 Mr. Randall P. Ewing Jr.
 Korein Tillery
 205 N. Michigan Avenue, Suite 1950
 Chicago, IL 60601

 Mr. Michael P. Farris
 Home School Legal Defense Association
 1 Patrick Henry Circle
 Purcellville, VA 20132

 Ms. Tacy Fletcher Flint
 Sidley Austin, One S. Dearborn Street
 Chicago, IL 60603

 Mr. David S. Flugman
 Selendy & Gay
 1290 Avenue of the Americas, 17th Floor
 New York, NY 10104
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 131
                                     219-1
                                         filed Filed:
                                               05/19/20
                                                      05/19/2020
                                                           PageID.2948
                                                                   Page: Page
                                                                         3    3 of 8 (3 of 8)



 Mr. Lawrence Fogel
 Sidley Austin
 One S. Dearborn Street
 Chicago, IL 60603

 Mr. Neil Anthony Giovanatti
 Office of the Attorney General
 P.O. Box 30758
 Lansing, MI 48917

 Mr. Jerome Dale Goldberg
 Law Office
 2727 Second Avenue
 Suite 111
 Detroit, MI 48201

 Mr. Rory Thomas Gray
 Alliance Defending Freedom
 1000 Hurricane Shoals Road, N.E., Suite D-1100
 Lawrenceville, GA 30043

 Mr. Steven Guggenheim
 Wilson, Sonsini, Goodrich & Rosati
 650 Page Mill Road
 Palo Alto, CA 94304-1050

 Mr. Mark E. Haddad
 University of Southern California
 USC Gould School of Law
 699 Exposition Boulevard
 Los Angeles, CA 90085-0021

 Ms. Toni L. Harris
 Office of the Attorney General
 P.O. Box 30758
 Lansing, MI 48917

 Mr. Raymond O. Howd
 Office of the Attorney General of Michigan
 P.O. Box 30758
 Lansing, MI 48909

 Mr. Nicholas Klenow
 Selendy & Gay
 1290 Avenue of the Americas
 New York, NY 10104
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 131
                                     219-1
                                         filed Filed:
                                               05/19/20
                                                      05/19/2020
                                                           PageID.2949
                                                                   Page: Page
                                                                         4    4 of 8 (4 of 8)



 Mr. Yelena Konanova
 Selendy & Gay
 1290 Avenue of the Americas
 New York, NY 10104

 Mr. Daniel S. Korobkin
 American Civil Liberties Union Of Michigan
 2966 Woodward Avenue
 Detroit, MI 48201

 Mr. James Robert Mason III
 Home School Legal Defense Association
 1 Patrick Henry Circle
 Purcellville, VA 20132

 Ms. Cary S. McGehee
 Pitt, McGehee, Palmer & Rivers
 117 W. Fourth Street
 Suite 200
 Royal Oak, MI 48067

 Mr. Anton Metlitsky
 O'Melveny & Myers
 7 Times Square
 New York, NY 10036

 Mr. Bruce A. Miller
 Miller Cohen
 7700 Second Avenue
 Suite 335
 Detroit, MI 48226

 Julian D Miller
 Forman, Watkins & Krutz LLP
 210 E. Capitol Street
 Suite 2200
 Jackson, MS 39201

 Ms. Jenice C. Mitchell Ford
 Detroit Public Schools
 3011 W. Grand Boulevard
 Detroit, MI 48202-2710

 Jayesh Patel
 440 Burroughs Street, Suite 634
 Detroit, MI 48202
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 131
                                     219-1
                                         filed Filed:
                                               05/19/20
                                                      05/19/2020
                                                           PageID.2950
                                                                   Page: Page
                                                                         5    5 of 8 (5 of 8)



 Ms. Tina M. Patterson
 The PuLSE Institute
 615 Griswold Street
 Suite 700
 Detroit, MI 48226

 Mr. Carter Glasgow Phillips
 Sidley Austin
 1501 K Street, N.W.
 Washington, DC 20005

 Tara Jordan Plochocki
 Lewis Baach Kaufmann Middlemiss PLLC
 1101 New York Avenue, N.W.
 Suite 1000
 Washington, DC 20005

 Mr. Michael A. Rebell
 Michael A. Rebell Associates
 475 Riverside Drive
 Suite 1373
 New York, NY 10027

 Mr. Bernard Eric Restuccia
 Office of the Attorney General
 of Michigan
 P.O. Box 30212
 Lansing, MI 48909

 Mr. Mark D. Rosenbaum
 610 S. Ardmore Avenue
 Los Angeles, CA 90005

 Ms. Ann M. Sherman
 Office of the Attorney General of Michigan
 P.O. Box 30212
 Lansing, MI 48909

 Mr. Scott Burnett Smith
 Bradley, Arant, Boult & Cummings
 200 Clinton Avenue, W., Suite 900
 Huntsville, AL 35801

 Mr. Michael Jay Steinberg
 701 S. State Street, 3145 Jeffries Hall
 Ann Arbor, MI 48109
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 131
                                     219-1
                                         filed Filed:
                                               05/19/20
                                                      05/19/2020
                                                           PageID.2951
                                                                   Page: Page
                                                                         6    6 of 8 (6 of 8)



 David Strom
 American Federation of Teachers
 555 New Jersey Avenue, N.W.
 Washington, DC 20001

 Ms. Amanda Brooke Stubblefield
 Keating, Muething & Klekamp
 One E. Fourth Street, Suite 1400
 Cincinnati, OH 45202

 Ms. Jessica Underwood
 Selendy & Gay, 1290 Avenue of the Americas
 New York, NY 10104

 Ms. Tracy E. Van Den Bergh
 Office of the Attorney General of Michigan
 P.O. Box 30758
 Lansing, MI 48909

 Ms. Jennifer Martin Wheeler
 Sidley Austin,
 One S. Dearborn Street
 Chicago, IL 60603

 Mr. Bryce J. Yoder
 Keating, Muething & Klekamp
 One E. Fourth Street, Suite 1400
 Cincinnati, OH 45202

                   Re: Case Nos. 18-1855/18-1871, Gary B., et al v. Gretchen Whitmer, et al
                       Originating Case No. : 2:16-cv-13292

 Dear Counsel,

    The Court issued the enclosed order today in these cases.

                                                 Sincerely yours,

                                                 s/Cathryn Lovely
                                                 Opinions Deputy

 cc: Mr. David J. Weaver

 Enclosure
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 131
                                     219-2
                                         filed Filed:
                                               05/19/20
                                                      05/19/2020
                                                           PageID.2952
                                                                   Page: Page
                                                                         1    7 of 8 (7 of 8)



                            RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0157p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



  GARY B., JESSIE K., CRISTOPHER R., ISAIAS R.,           ┐
  ESMERALDA V., PAUL M., and JAIME R., minors,            │
                                Plaintiffs-Appellants,    │
                                                           >      Nos. 18-1855/1871
                                                          │
         v.                                               │
                                                          │
                                                          │
  GRETCHEN WHITMER, et al.,                               │
                                 Defendants-Appellees.    │
                                                          ┘

                          Appeal from the United States District Court
                         for the Eastern District of Michigan at Detroit.
                   No. 2:16-cv-13292—Stephen J. Murphy, III, District Judge.

                                Decided and Filed: May 19, 2020

         Before: COLE, Chief Judge; MOORE, CLAY, GIBBONS, SUTTON, GRIFFIN,
          KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR, BUSH, LARSEN,
                  NALBANDIAN, READLER, and MURPHY, Circuit Judges.

                                       _________________

                                             ORDER
                                       _________________

        A member of the en banc court sua sponte requested a poll in this case pursuant to 6 Cir.
 I.O.P. 35(e). A majority of the Judges of this Court in regular active service has voted for
 rehearing en banc of these cases. Sixth Circuit Rule 35(b) provides that:

        A decision to grant rehearing en banc vacates the previous opinion and judgment
        of the court, stays the mandate, and restores the case on the docket as a pending
        appeal.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 131
                                     219-2
                                         filed Filed:
                                               05/19/20
                                                      05/19/2020
                                                           PageID.2953
                                                                   Page: Page
                                                                         2    8 of 8 (8 of 8)


  Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 2


        Accordingly, it is ORDERED, that the previous decision and judgment of this court are
 vacated, the mandates are stayed, and these cases are restored to the docket as pending appeals.

                                              ENTERED BY ORDER OF THE COURT




                                              __________________________________
                                              Deborah L. Hunt, Clerk
